DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-12 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Depfenhart et al. (US Patent 10,569,098 B2), hereby referred to as “Depfenhart”, in view of Flitsch et al. (US PGPub 2017/0119287 Al), hereby referred to as “Flitsch”. 

Consider Claim 1.
Depfenhart teaches:
1. A method comprising: (Depfenhart: abstract, The present invention relates to a therapy system for the treatment of the skin and subdermis with light. The system comprises a NIR light source which produces light with a wavelength adapted to an absorption maximum for exciting molecular oxygen in aqueous solution; an image recognition unit for detecting papillary end arterioles and their x-y-z coordinates, wherein a respective depth underneath the skin surface is determined as the z-coordinate by an autofocus function; an optical system for the optical coupling of the light of the NIR light source and the pattern recognition unit to the skin, with a focusing unit to controllably position the light with at least one focus point in the skin; and a control unit to control the NIR light source, the image recognition unit, and the optical system. Column 8 lines 55-67, Figure 1, FIG. 1 shows a schematic illustration of a therapy system according to the present invention, comprising a NIR light source and an image recognition system with a second light source and a camera, which are coupled to skin by an optical system.)
1. causing a light source to emit first light in a first area; (Depfenhart: Column 8 lines 55-67, Figure 1, FIG. 1 shows a schematic illustration of a therapy system according to the present invention, comprising a NIR light source and an image recognition system with a second light source and a camera, which are coupled to skin by an optical system. Column 9 lines 53-67 FIG. 1 shows a schematic illustration of a preferred therapy system for treating a volume like area of the skin with light. It should be understood that the term "skin" is used to generally refer to human tissue which extends from the epidermis up to in a depth of the dermis and in underlying tissue layers. Light refers to a focused light which is produced by a NIR light source 1, passed through an optical system 3 and behind an adapter plate 3b of the optical system 3 is emitted at least as a part of the light with a focal length and a corresponding focus point 4)
1. detecting a presence of a first living body in the first area based on a second light which is resulted in the emission of the first light; (Depfenhart: column 9 lines 53-67, column 10 lines 1-38, FIG. 1 shows the skin with a contour of the papilla 10 and the end arterioles 12, which are connected to the arterial and venous blood vessels 13. A collagen tissue area 11 is indicated by a broken line and sketched lying between the papilla 10. The NIR light source produces the light with a first wavelength in an area of 532-1500 nm. The first wavelength is adapted to an absorption maximum for inducing molecular oxygen in aqueous solution…. An image recognition unit 2 is in the therapy system coupled to the skin, both via the optical system 3 and the adapter plate 3b. The image recognition unit 2 comprises a second light source for illuminating the skin, a camera unit for detecting the second light reflected on and in the skin, and a pattern recognition unit in addition to the image recognition.)
1. detecting body motion of the first living body based on the second light; (Depfenhart: column 10 lines 23-67, Figure 1, An image recognition unit 2 is in the therapy system coupled to the skin, both via the optical system 3 and the adapter plate 3b. The image recognition unit 2 comprises a second light source for illuminating the skin, a camera unit for detecting the second light reflected on and in the skin, and a pattern recognition unit in addition to the image recognition. With this a second light of the second light source with a second wavelength is produced in such a way that the second light penetrates at least up to the papillary end arterioles of the papillary blood vessels of the skin, so that the end arterioles are recognizable relative to the other tissue on the skin surface by an increased absorption or reflection, and can be recorded by the camera unit.)
1. determining whether or not the body motion is within a low level; (Depfenhart: column 10 lines 38-67, Figure 1, The pattern recognition unit of the image recognition unit 2 comprises a first pattern recognition to recognize the 40 increased absorption or reflections by the end arterioles at the skin surface in an image of the camera unit, preferably either by dark or by bright areas in same. Recognition can take place here by a simple threshold value detection of the pixel intensities in the image. With this, by the first pattern recognition first of all respective x-y coordinates are determined in a plane parallel to the skin surface or to the adapter plate 3b. Preferably, the second light is projected on the skin as a dots array with a distance between the dots of 7-10 μm, so that less image information needs to be evaluated in the image of the camera unit, thereby saving time for the pattern recognition.)
1. outputting, in response to the determination that the body motion is within the low level, a first therapy outcome to the first living body, and wherein the first therapy outcome includes an information to draw attention of the first living body. (Depfenhart: column 13 lines 28-42, Figures 3-4, FIG. 3 in a side view shows in outline the therapy unit with the optical system 3, the adapter plate 3b and skin in cross-section that lies underneath same. Also shown is the cone-shaped focused light of the NIR light source 1 with the resultant focus point 4. Underneath and above the cone dash lines each indicate a cone-shaped focused light, which would occur when the autofocus function changes the focus point 4 in the depth along the z-axis.)
Depfenhart does not teach: an alert
Flitsch teaches:
1. A method comprising: 1. causing a light source to emit first light in a first area; (Flitsch: abstract Device and methods for the incorporation of Quantum-Dots for spectroscopic analysis into biomedical devices are described. In some examples, the Quantum-Dots act as light emitters, light filters or analyte specific dyes. In some examples, a field of use for the apparatus and methods may include any biomedical device or product that benefits from spectroscopic analysis.)
1. detecting body motion of the first living body based on a first and second light; (Flitsch: [0054] Referring to FIG. 1, an illustration of a quantum dot based non-invasive monitoring device is provided with exemplary illustration of skin layers depicted. A light source 190 may be used to irradiate the skin layers. There may be numerous spectral regions of interest that may be irradiated by the light source. In some examples, the light source 190 may project in numerous directions and each of these may include a different type of quantum dot element as will be described in following paragraphs. In other examples, the light source 190 may be a broad spectrum light source that traverses the skin layers to a detector element 191)
1. determining whether or not the body motion is within a low level; (Flitsch: [0054] Referring again to the illustration, the epidermal layer 110 is illustrated on either side of the skin layers. The dermis layer 111 lies beneath the epidermal layer 110. There may be fluids and biomolecules or other analytes of interest that may be found in the top layers of the skin. As well, capillaries 120 may be found in this region. The subdermal layer 112 may have significant vascular structure 140 and fat tissue 130 as well as intra-tissue regions 150 that may be filled with fluid including various analytes. A light source 190 may be used to irradiate the skin layers. There may be numerous spectral regions of interest that may be irradiated by the light source.)
1. notifying, in response to the determination that the body motion is within the low level, a first alert to the first living body, (Flitsch: [0095] At step 830, one or both the non-invasive quantum dot device and the user interface may alert the user, and/or a practitioner, of the measured concentration. The alert may be programmed to occur when the levels measured are outside the predetermined threshold values programmed, received and/or calculated by the non-invasive quantum dot device. In addition, in some embodiments, the data and alerts may be analyzed to perform one or more steps of: a) change measurement frequency according to the time of the day, b) identify personal patterns in the changes of concentration levels measures, and c) change the measurement frequency according to the changes in concentrations measured) 
1. and wherein the first alert includes an information to draw attention of the first living body. (Flitsch: [0096] At step 840, patterns in changes of the concentration levels may be identified by the system. Using the identified patterns, the system may alert the user of causes and/or, at step 845, change the frequency according to the identified changes so that the system is more alert during critical identified conditions. Critical conditions can include events that would trigger a significant increase or decrease in glucose levels. Events can include, for example, holiday dates, exercise, location, time of the day, consumption of medicaments and the like.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the method and system for transcutaneous in-vivo tissue imaging and therapy proposed by Depfenhart to leverage Flitsch’s end-user GUI for multispectral medical imaging and analysis. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Depfenhart in order to improve the overall end-user interface for interactive clinical feedback through audible and visual interfaces such as speakers and the display. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Depfenhart, while the teaching of Flitsch continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of enhancing its use for a clinical setting by incorporating a multi-faceted end user feedback. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Consider Claim 7.
The combination of Depfenhart and Flitsch teaches:
7. A system comprising, a light source that emits first light in a first area; (Depfenhart: abstract, The present invention relates to a therapy system for the treatment of the skin and subdermis with light. The system comprises a NIR light source which produces light with a wavelength adapted to an absorption maximum for exciting molecular oxygen in aqueous solution; an image recognition unit for detecting papillary end arterioles and their x-y-z coordinates, wherein a respective depth underneath the skin surface is determined as the z-coordinate by an autofocus function; an optical system for the optical coupling of the light of the NIR light source and the pattern recognition unit to the skin, with a focusing unit to controllably position the light with at least one focus point in the skin; and a control unit to control the NIR light source, the image recognition unit, and the optical system. Column 8 lines 55-67, Figure 1, FIG. 1 shows a schematic illustration of a therapy system according to the present invention, comprising a NIR light source and an image recognition system with a second light source and a camera, which are coupled to skin by an optical system.)
7. a detector that detects second light which is resulted in the emission of the first light; (Depfenhart: Column 8 lines 55-67, Figure 1, FIG. 1 shows a schematic illustration of a therapy system according to the present invention, comprising a NIR light source and an image recognition system with a second light source and a camera, which are coupled to skin by an optical system. Column 9 lines 53-67 FIG. 1 shows a schematic illustration of a preferred therapy system for treating a volume like area of the skin with light. It should be understood that the term "skin" is used to generally refer to human tissue which extends from the epidermis up to in a depth of the dermis and in underlying tissue layers. Light refers to a focused light which is produced by a NIR light source 1, passed through an optical system 3 and behind an adapter plate 3b of the optical system 3 is emitted at least as a part of the light with a focal length and a corresponding focus point 4)
7. a circuit, wherein the circuit detects a presence of a first living body in the first area based on the second light, (Depfenhart: column 9 lines 53-67, column 10 lines 1-38, FIG. 1 shows the skin with a contour of the papilla 10 and the end arterioles 12, which are connected to the arterial and venous blood vessels 13. A collagen tissue area 11 is indicated by a broken line and sketched lying between the papilla 10. The NIR light source produces the light with a first wavelength in an area of 532-1500 nm. The first wavelength is adapted to an absorption maximum for inducing molecular oxygen in aqueous solution…. An image recognition unit 2 is in the therapy system coupled to the skin, both via the optical system 3 and the adapter plate 3b. The image recognition unit 2 comprises a second light source for illuminating the skin, a camera unit for detecting the second light reflected on and in the skin, and a pattern recognition unit in addition to the image recognition.)
7. detects body motion of the first living body based on the second light, (Depfenhart: column 10 lines 23-67, Figure 1, An image recognition unit 2 is in the therapy system coupled to the skin, both via the optical system 3 and the adapter plate 3b. The image recognition unit 2 comprises a second light source for illuminating the skin, a camera unit for detecting the second light reflected on and in the skin, and a pattern recognition unit in addition to the image recognition. With this a second light of the second light source with a second wavelength is produced in such a way that the second light penetrates at least up to the papillary end arterioles of the papillary blood vessels of the skin, so that the end arterioles are recognizable relative to the other tissue on the skin surface by an increased absorption or reflection, and can be recorded by the camera unit.)
7. determines whether or not the body motion is within a low level, causes, in response to the determination that the body motion is within the low level, (Depfenhart: column 10 lines 38-67, Figure 1, The pattern recognition unit of the image recognition unit 2 comprises a first pattern recognition to recognize the 40 increased absorption or reflections by the end arterioles at the skin surface in an image of the camera unit, preferably either by dark or by bright areas in same. Recognition can take place here by a simple threshold value detection of the pixel intensities in the image. With this, by the first pattern recognition first of all respective x-y coordinates are determined in a plane parallel to the skin surface or to the adapter plate 3b. Preferably, the second light is projected on the skin as a dots array with a distance between the dots of 7-10 μm, so that less image information needs to be evaluated in the image of the camera unit, thereby saving time for the pattern recognition.)
7. and wherein the first alert incudes a message to draw attention of the first living body. (Depfenhart: column 13 lines 28-42, Figures 3-4, FIG. 3 in a side view shows in outline the therapy unit with the optical system 3, the adapter plate 3b and skin in cross-section that lies underneath same. Also shown is the cone-shaped focused light of the NIR light source 1 with the resultant focus point 4. Underneath and above the cone dash lines each indicate a cone-shaped focused light, which would occur when the autofocus function changes the focus point 4 in the depth along the z-axis.)
Depfenhert does not teach: a speaker that notifies a first alert;
Flitsch teaches: 
7. A system comprising, a light source that emits first light in a first area; a detector that detects second light which is resulted in the emission of the first light; (Flitsch: abstract Device and methods for the incorporation of Quantum-Dots for spectroscopic analysis into biomedical devices are described. In some examples, the Quantum-Dots act as light emitters, light filters or analyte specific dyes. In some examples, a field of use for the apparatus and methods may include any biomedical device or product that benefits from spectroscopic analysis.)
7. a speaker that notifies a first alert; (Flitsch: [0053] Additional functionality using micro-electronics may include, for example, audio, visual, and haptic feedback to the user. In some embodiments, the quantum-dot spectrometers for use in biomedical devices may be in wireless communication with one or more wireless device(s) and receive signal data that may be used in real time for the determination of an abnormal analyte concentration and correlated cause.)
7. a circuit, wherein the circuit detects a presence of a first living body in the first area based on a first and a second light, (Flitsch: [0054] Referring to FIG. 1, an illustration of a quantum dot based non-invasive monitoring device is provided with exemplary illustration of skin layers depicted. A light source 190 may be used to irradiate the skin layers. There may be numerous spectral regions of interest that may be irradiated by the light source. In some examples, the light source 190 may project in numerous directions and each of these may include a different type of quantum dot element as will be described in following paragraphs. In other examples, the light source 190 may be a broad spectrum light source that traverses the skin layers to a detector element 191)
7. detects body motion of the first living body based on the second light, (Flitsch: [0054] Referring again to the illustration, the epidermal layer 110 is illustrated on either side of the skin layers. The dermis layer 111 lies beneath the epidermal layer 110. There may be fluids and biomolecules or other analytes of interest that may be found in the top layers of the skin. As well, capillaries 120 may be found in this region. The subdermal layer 112 may have significant vascular structure 140 and fat tissue 130 as well as intra-tissue regions 150 that may be filled with fluid including various analytes. A light source 190 may be used to irradiate the skin layers. There may be numerous spectral regions of interest that may be irradiated by the light source.)
7. determines whether or not the body motion is within a low level, causes, in response to the determination that the body motion is within the low level, (Flitsch: [0095] At step 830, one or both the non-invasive quantum dot device and the user interface may alert the user, and/or a practitioner, of the measured concentration. The alert may be programmed to occur when the levels measured are outside the predetermined threshold values programmed, received and/or calculated by the non-invasive quantum dot device. In addition, in some embodiments, the data and alerts may be analyzed to perform one or more steps of: a) change measurement frequency according to the time of the day, b) identify personal patterns in the changes of concentration levels measures, and c) change the measurement frequency according to the changes in concentrations measured)
7. the speaker to notify the first alert to the first living body, (Flitsch: (0095] At step 830, one or both the non-invasive quantum dot device and the user interface may alert the user, and/or
a practitioner, of the measured concentration. The alert may be programmed to occur when the levels measured are outside the predetermined threshold values programmed, received and/or calculated by the non-invasive quantum dot device. In addition, in some embodiments, the data and alerts may be analyzed to perform one or more steps of: a) change measurement frequency according to the time of the day, b) identify personal patterns in the changes of concentration levels measures, and c) change the measurement frequency according to the changes in concentrations measured.)
7. and wherein the first alert incudes a message to draw attention of the first living body. (Flitsch: [0096] At step 840, patterns in changes of the concentration levels may be identified by the system. Using the identified patterns, the system may alert the user of causes and/or, at step 845, change the frequency according to the identified changes so that the system is more alert during critical identified conditions. Critical conditions can include events that would trigger a significant increase or decrease in glucose levels. Events can include, for example, holiday dates, exercise, location, time of the day, consumption of medicaments and the like.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the method and system for transcutaneous in-vivo tissue imaging and therapy proposed by Depfenhart to leverage Flitsch’s end-user GUI for multispectral medical imaging and analysis. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Depfenhart in order to improve the overall end-user interface for interactive clinical feedback through audible and visual interfaces such as speakers and the display. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Depfenhart, while the teaching of Flitsch continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of enhancing its use for a clinical setting by incorporating a multi-faceted end user feedback. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Consider Claims 2 and 8.
The combination of Depfenhart and Flitsch teaches:
2. The method according to claim 1, further comprising: generating, in response to the determination that the body motion is within the low level, a biological information of the first living body based on the second light. / 8. A system according to claim 7, wherein the circuit generates, in response to the determination that the body motion is within the low level, a biological information of the first living body based on the second light. (Depfenhart: column 10 lines 23-67, Figure 1, An image recognition unit 2 is in the therapy system coupled to the skin, both via the optical system 3 and the adapter plate 3b. The image recognition unit 2 comprises a second light source for illuminating the skin, a camera unit for detecting the second light reflected on and in the skin, and a pattern recognition unit in addition to the image recognition. With this a second light of the second light source with a second wavelength is produced in such a way that the second light penetrates at least up to the papillary end arterioles of the papillary blood vessels of the skin, so that the end arterioles are recognizable relative to the other tissue on the skin surface by an increased absorption or reflection, and can be recorded by the camera unit. Flitsch: [0054] Referring again to the illustration, the epidermal layer 110 is illustrated on either side of the skin layers. The dermis layer 111 lies beneath the epidermal layer 110. There may be fluids and biomolecules or other analytes of interest that may be found in the top layers of the skin. As well, capillaries 120 may be found in this region. The subdermal layer 112 may have significant vascular structure 140 and fat tissue 130 as well as intra-tissue regions 150 that may be filled with fluid including various analytes. A light source 190 may be used to irradiate the skin layers. There may be numerous spectral regions of interest that may be irradiated by the light source.)

Consider Claims 3 and 9.
The combination of Depfenhart and Flitsch teaches: 
3. The method according to claim 2, wherein the biological information includes an information related to pulses of the first living body, and the method further comprising: determining whether or not the pulses are within a low level; / A system according to claim 8, wherein the biological information includes an information related to pulses of the first living body, and the circuit determines whether or not the pulses are within a low level; (Depfenhart: column 10 lines 23-67, Figure 1, An image recognition unit 2 is in the therapy system coupled to the skin, both via the optical system 3 and the adapter plate 3b. The image recognition unit 2 comprises a second light source for illuminating the skin, a camera unit for detecting the second light reflected on and in the skin, and a pattern recognition unit in addition to the image recognition. With this a second light of the second light source with a second wavelength is produced in such a way that the second light penetrates at least up to the papillary end arterioles of the papillary blood vessels of the skin, so that the end arterioles are recognizable relative to the other tissue on the skin surface by an increased absorption or reflection, and can be recorded by the camera unit. Flitsch: [0054] Referring again to the illustration, the epidermal layer 110 is illustrated on either side of the skin layers. The dermis layer 111 lies beneath the epidermal layer 110. There may be fluids and biomolecules or other analytes of interest that may be found in the top layers of the skin. As well, capillaries 120 may be found in this region. The subdermal layer 112 may have significant vascular structure 140 and fat tissue 130 as well as intra-tissue regions 150 that may be filled with fluid including various analytes. A light source 190 may be used to irradiate the skin layers. There may be numerous spectral regions of interest that may be irradiated by the light source.)
3. notifying, in response to the determination that the pulses are within the low level, a second alert to a second living body who is in a second area, the second area being different from the first area.  / 9. causes, in response to the determination that the pulses are within the low level, the speaker to notifies a second alert to a second living body who is in a second area, the second area being different from the first area. (Depfenhart: column 13 lines 28-42, Figures 3-4, FIG. 3 in a side view shows in outline the therapy unit with the optical system 3, the adapter plate 3b and skin in cross-section that lies underneath same. Also shown is the cone-shaped focused light of the NIR light source 1 with the resultant focus point 4. Underneath and above the cone dash lines each indicate a cone-shaped focused light, which would occur when the autofocus function changes the focus point 4 in the depth along the z-axis. Flitsch: (0095] At step 830, one or both the non-invasive quantum dot device and the user interface may alert the user, and/or a practitioner, of the measured concentration. The alert may be programmed to occur when the levels measured are outside the predetermined threshold values programmed, received and/or calculated by the non-invasive quantum dot device. In addition, in some embodiments, the data and alerts may be analyzed to perform one or more steps of: a) change measurement frequency according to the time of the day, b) identify personal patterns in the changes of concentration levels measures, and c) change the measurement frequency according to the changes in concentrations measured. [0096] At step 840, patterns in changes of the concentration levels may be identified by the system. Using the identified patterns, the system may alert the user of causes and/or, at step 845, change the frequency according to the identified changes so that the system is more alert during critical identified conditions. Critical conditions can include events that would trigger a significant increase or decrease in glucose levels. Events can include, for example, holiday dates, exercise, location, time of the day, consumption of medicaments and the like.)
 
Consider Claims 4 and 10.
The combination of Depfenhart and Flitsch teaches:
4. The method according to claim 3, wherein the second alert includes an information to request a rescue. / 10. A system according to claim 9, wherein the second alert includes an information to request a rescue.(Flitsch: (0095] At step 830, one or both the non-invasive quantum dot device and the user interface may alert the user, and/or a practitioner, of the measured concentration. The alert may be programmed to occur when the levels measured are outside the predetermined threshold values programmed, received and/or calculated by the non-invasive quantum dot device. In addition, in some embodiments, the data and alerts may be analyzed to perform one or more steps of: a) change measurement frequency according to the time of the day, b) identify personal patterns in the changes of concentration levels measures, and c) change the measurement frequency according to the changes in concentrations measured. [0096] At step 840, patterns in changes of the concentration levels may be identified by the system. Using the identified patterns, the system may alert the user of causes and/or, at step 845, change the frequency according to the identified changes so that the system is more alert during critical identified conditions. Critical conditions can include events that would trigger a significant increase or decrease in glucose levels. Events can include, for example, holiday dates, exercise, location, time of the day, consumption of medicaments and the like.)

Consider Claims 5 and 11.
The combination of Depfenhart and Flitsch teaches: 
5. The method according to claim 2, further comprising: generating an image signal representing an image based on the second light, the image including a first potion corresponding to at least part of the first living body, and wherein the biological information is generated by using image signal of the first potion. / 11. A system according to claim 8, wherein the detector generates an image signal representing an image based on the second light, the image including a first potion corresponding to at least part of the first living body, and wherein the biological information is generated by using image signal of the first potion. (Depfenhart: column 10 lines 23-67, Figure 1, An image recognition unit 2 is in the therapy system coupled to the skin, both via the optical system 3 and the adapter plate 3b. The image recognition unit 2 comprises a second light source for illuminating the skin, a camera unit for detecting the second light reflected on and in the skin, and a pattern recognition unit in addition to the image recognition. With this a second light of the second light source with a second wavelength is produced in such a way that the second light penetrates at least up to the papillary end arterioles of the papillary blood vessels of the skin, so that the end arterioles are recognizable relative to the other tissue on the skin surface by an increased absorption or reflection, and can be recorded by the camera unit. Flitsch: [0054] Referring again to the illustration, the epidermal layer 110 is illustrated on either side of the skin layers. The dermis layer 111 lies beneath the epidermal layer 110. There may be fluids and biomolecules or other analytes of interest that may be found in the top layers of the skin. As well, capillaries 120 may be found in this region. The subdermal layer 112 may have significant vascular structure 140 and fat tissue 130 as well as intra-tissue regions 150 that may be filled with fluid including various analytes. A light source 190 may be used to irradiate the skin layers. There may be numerous spectral regions of interest that may be irradiated by the light source.)


Consider Claims 6 and 12.
The combination of Depfenhart and Flitsch teaches:
6. The method according to claim 1, wherein the first light forms plurality of dots. / 12. A system according to claim 7, wherein the first light forms plurality of dots. (Depfenhart: column 10 lines 38-52, The pattern recognition unit of the image recognition unit 2 comprises a first pattern recognition to recognize the increased absorption or reflections by the end arterioles at the skin surface in an image of the camera unit, preferably either by dark or by bright areas in same. Recognition can take place here by a simple threshold value detection of the pixel intensities in the image. With this, by the first pattern recognition first of all respective x-y coordinates are determined in a plane parallel to the skin surface or to the adapter plate 3b. Preferably, the second light is projected on the skin as a dots array with a distance between the dots of 7-10 μm, so that less image information needs to be evaluated in the image of the camera unit, thereby saving time for the pattern recognition. Flitsch: [0054] Referring to FIG. 1, an illustration of a quantum dot based non-invasive monitoring device is provided with exemplary illustration of skin layers depicted. A light source 190 may be used to irradiate the skin layers. There may be numerous spectral regions of interest that may be irradiated by the light source. In some examples, the light source 190 may project in numerous directions and each of these may include a different type of quantum dot element as will be described in following paragraphs. In other examples, the light source 190 may be a broad spectrum light source that traverses the skin layers to a detector element 191)

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    164
    914
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

December 3, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662